     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 1 of 18 Page ID #:156




 1     GUBERNICK LAW, P.L.L.C.
       Benjamin Gubernick, CA State Bar No. 321883
 2     10720 W. Indian School Rd., Suite 19, PMB 12
 3     Phoenix, Arizona 85037
       Telephone: (734) 678-5169
 4     Email: ben@gubernicklaw.com
 5
       David N. Lake, CA State Bar No. 180775
 6     LAW OFFICES OF DAVID N. LAKE,
 7      A Professional Corporation
       16130 Ventura Boulevard, Suite 650
 8     Encino, California 91436
 9     Telephone: (818) 788-5100
       Facsimile: (818) 479-9990
10     Email: david@lakelawpc.com
11
       Attorneys for Plaintiffs
12

13                                UNITED STATES DISTRICT COURT
14                           CENTRAL DISTRICT OF CALIFORNIA
15

16     KUANG TING CHONG and                          CASE NO.: 2:20-cv-10052 FLAR (RAOx)
       STEPHANIE MOORE, individuals;
17                                                   CLASS ACTION
                        Plaintiffs,
18                                                   FIRST AMENDED COMPLAINT
             v.
19
       BANK OF AMERICA, N.A., a                      1. NEGLIGENCE;
20     Delaware corporation; and DOES 1-10,          2. VIOLATION OF THE ELECTRONIC
       inclusive,                                       FUNDS TRANSFER ACT;
21                                                   3. BREACH OF CONTRACT;
                         Defendants.                 4. VIOLATION OF THE CALIFORNIA
22                                                      CONSUMER PRIVACY ACT;
                                                     5. BREACH OF IMPLIED DUTY OF
23                                                      COMPETENCE; and
                                                     6. VIOLATION OF UNFAIR
24                                                      COMPETITION LAW
25                                                   (Jury Trial Demanded)
26
27

28

                                                    1
                                   FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 2 of 18 Page ID #:157




 1           Kuang Ting Chong (“Chong”) and Stephanie Moore (“Moore”) (collectively,
 2     “Plaintiffs”), through undersigned counsel, on behalf of themselves and all others
 3     similarly situated, bring this First Amended Class Action Complaint against Bank of
 4     America, N.A. (“BOA”) and DOE Defendants 1-10 (the “DOE Defendants”)
 5     (collectively, “Defendants”), and allege upon personal knowledge as to their own
 6     actions, and upon information and belief as to counsel’s investigations and all other
 7     matters, as follows:
 8                                     NATURE OF ACTION
 9           1.     This class action seeks recovery for California residents who experienced
10     interruptions in access to their unemployment benefits because of intentional and
11     negligent misconduct by BOA.
12           2.     Starting in 2020, numerous individuals began exploiting BOA’s lax security
13     measures to gain unauthorized access to Employment Development Department
14     (“EDD”) debit cards (“EDD Cards”).
15           3.     These debit cards were all issued by BOA. California residents receiving
16     EDD benefits are issued a debit card from BOA along with a corresponding BOA
17     account. EDD benefits are directly deposited into these BOA accounts. Beneficiaries
18     own their accounts. The BOA account and debit card are the only means of accessing
19     unemployment benefits for hundreds of thousands of Californians.
20           4.     BOA chose to respond to the systemic failures in its security measures by
21     either transferring funds out of recipients’ accounts, revoking credits to the accounts to
22     create negative balances, or simply locking their debit cards and preventing access to
23     benefits. As a result, tens of thousands of Californians were deprived of access to their
24     only source of income during a global pandemic.
25                                            PARTIES
26           5.     Plaintiff Kuang Ting Chong is, and at all times mentioned herein was, an
27     individual residing in the State of California, County of Los Angeles. He receives
28     unemployment benefits from the State of California.
                                                 2
                                FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 3 of 18 Page ID #:158




 1           6.     Plaintiff Stephanie Moore is, and at all times mentioned herein was, an
 2     individual residing in the State of California, County of Los Angeles. She receives
 3     unemployment benefits from the State of California.
 4           7.      Defendant Bank of America, N.A. (“BOA”) is a Delaware corporation. Its
 5     principal place of business is located at 100 North Tryon Street, Charlotte, North
 6     Carolina 28255.
 7           8.     Plaintiffs do not know the true names and capacities of the defendants sued
 8     herein as DOES 1 through 10 (“DOE Defendants”), inclusive, and therefore sue said
 9     DOE Defendants by fictitious names. Plaintiffs are informed and believe and based on
10     such information and belief allege that each of the DOE Defendants are contractually,
11     strictly, negligently, intentionally, vicariously liable and or otherwise legally responsible
12     in some manner for the acts and omissions described herein. Plaintiffs will amend this
13     Complaint to set forth the true names and capacities of each DOE Defendant when the
14     same are ascertained.
15           9.     Plaintiffs are informed and believe and based on such information and belief
16     allege that BOA and the DOE Defendants, inclusive, and each of them, are and at all
17     material times have been, the agents, servants or employees of each other, purporting to
18     act within the scope of said agency, service or employment in performing the acts and
19     omitting to act as averred herein. Each of the Defendants named herein are believed to,
20     and are alleged to have been acting in concert with, as employee, agent, co-conspirator or
21     member of a joint venture of, each of the other Defendants, and are therefore alleged to
22     be jointly and severally liable for the claims set forth herein, except as otherwise alleged.
23                                  JURISDICTION AND VENUE
24           10.    This Court has original jurisdiction over this matter under 28 U.S. Code §
25     1332(a) because Plaintiffs are residents of California, BOA is a Delaware corporation
26     with its principal place of business in North Carolina, and the amount in controversy
27     exceeds $75,000 exclusive of interest and costs. This Court also has jurisdiction under
28     the Class Action Fairness Act, 28 U.S. Code § 1332(d), because the parties are minimally
                                                  3
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 4 of 18 Page ID #:159




 1     diverse and the amount in controversy exceeds $5,000,000.
 2           11.      Venue is proper as Plaintiffs reside in the Central District of California and
 3     a substantial portion of the events giving rise to Plaintiffs’ claims occurred in the Central
 4     District of California.
 5                                    FACTUAL ALLEGATIONS
 6           12.      Plaintiffs are unemployed California residents. At all relevant times they
 7     received unemployment benefits from EDD. These unemployment benefits are provided
 8     to them through EDD Cards.
 9           13.      All EDD Cards are linked to BOA accounts. EDD distributes benefits to
10     holders of EDD Cards by depositing money in the BOA accounts associated with the
11     beneficiary.
12           14.      Beneficiaries who receive their benefits using an EDD Card must agree to
13     the “California Employment Development Department Debit Card Account Agreement”
14     (the “Account Agreement”). The Account Agreement states that the beneficiary’s
15     relationship to BOA is governed by Regulation E, and that, at a minimum, holders of
16     EDD Cards have the same protections from risk of loss as those provided by Regulation
17     E.
18           15.      No EDD Cards issued by BOA prior to 2021 have an “EMV” chip. EMV
19     stands for “Europay, Mastercard, and Visa.” EMV chips are small, metallic squares that
20     create unique transaction data each time the chip is used to make a purchase. This differs
21     from obsolete magnetic-strip cards, which use the same transaction data each time a
22     purchase is made.
23           16.      Debit cards without chips are extremely easy for thieves to duplicate. All a
24     thief needs to create a duplicate card is data from a single debit card purchase.
25           17.      As identical data from magnetic-strip purchases is provided every time the
26     cardholder makes a purchase, the information commonly finds its way to online “dark
27     web” brokers. In contrast, data from past EMV chip purchases is essentially useless to
28     would-be thieves.
                                                   4
                                  FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 5 of 18 Page ID #:160




 1            18.     As debit cards with EMV chips are far more secure, in recent years they
 2     have become ubiquitous for credit card and debit card issuers. They are also inexpensive
 3     to produce. Indeed, on information and belief, EDD Cards are the only cards BOA issues
 4     that do not have an EMV chip.
 5            19.     In 2020, large numbers of individuals targeted the security weaknesses in
 6     BOA’s EDD Cards. These individuals used clone cards, likely created from information
 7     obtained on the dark web, to initiate fraudulent ATM withdrawals throughout California.
 8     See,   e.g.,    <https://losangeles.cbslocal.com/2020/10/29/bank-of-america-freezes-edd-
 9     accounts-of-nearly-350000-unemployed-californians-for-suspected-fraud/>.
10            20.     In October 2020, BOA decided to respond to this uptick in fraudulent
11     withdrawals by preventing nearly 350,000 unemployed Californians from accessing their
12     unemployment benefits. Id.
13            21.     BOA denied EDD benefits recipients access to funds by freezing accounts
14     and by reversing credits for fraudulent withdrawals that BOA had previously granted.
15     BOA reversed credits to create negative balances in the accounts, thereby preventing
16     anyone—including the accounts’ lawful beneficiaries—from accessing funds already in
17     the account or new funds deposited into the accounts by EDD.
18            22.     On or about July 20, 2020, an unknown person used a cloned EDD Card to
19     steal $1,000 in unemployment benefits from Chong’s account. Chong learned of the
20     fraud on July 20, 2020 and contacted BOA to report the theft the same day.
21            23.     On July 21, 2020, Chong filed a police report with the Alhambra police
22     department. The officer Chong spoke to initially confused him with another holder of an
23     EDD Card who had also just had funds stolen.
24            24.     On July 31, 2020, BOA credited $1,000 to the account associated with
25     Chong’s EDD Card.
26            25.     On September 2, 2020, Chong received a notice from BOA that it had
27     completed its investigation, and that the $1,000 credit to his account was now permanent.
28

                                                  5
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 6 of 18 Page ID #:161




 1           26.   On October 4, 2020, BOA nonetheless debited $1,000 from Chong’s
 2     account, creating a negative balance. The account history on BOA’s website claimed that
 3     the debit was made by “State of CA EDD Unemployment.”
 4           27.   In reality, however, the October 4, 2020 debit was made by BOA.
 5           28.   Chong repeatedly contacted BOA and EDD in an effort to obtain access to
 6     his $1,000 in withheld unemployment benefits. In an October 15, 2020 phone call with
 7     BOA’s claim department, Chong was told his issue would be resolved “in the order it
 8     was received.”
 9           29.   Months went by before Chong was granted access to his withheld
10     unemployment benefits.
11           30.   On July 18, 2020, Moore was the victim of a fraudulent $1,000 withdrawal
12     from an ATM machine and a separate fraudulent withdrawal of $482 at a Target retail
13     store. These transactions depleted all the funds from her account. Moore discovered the
14     fraud on July 18, 2020 when she tried to purchase ice cream for her daughter and the
15     transaction was declined.
16           31.   Moore reported the fraudulent withdrawal on July 18, 2020, within minutes
17     of discovering that unknown persons had depleted the funds in her account.
18           32.    On or about July 30, 2020 Moore was granted a $1,482 credit to her
19     account by BOA.
20           33.   On or about the 7th or 8th of August 2020, BOA informed Moore in writing
21     that the provisional $1,482 credit had been made permanent.
22           34.   On September 30, 2020 Moore attempted to purchase a tire for her vehicle.
23     The transaction was declined. Moore attempted to check the balance in her BOA EDD
24     account and was unable to log into the account. On information and belief BOA froze
25     Moore’s account on or about September 30, 2020 without providing prior notice to
26     Moore.
27           35.   On or about October 4, 2020, BOA debited $1,482 from Moore’s account.
28     Moore’s account history on BOA’s website claimed that the debit was made by “State of
                                                    6
                                   FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 7 of 18 Page ID #:162




 1     CA EDD Unemployment.” This created a negative balance.
 2           36.     While Plaintiffs continued receiving EDD direct deposits they were denied
 3     access to these funds as the direct deposit was applied against the negative account
 4     balance created by BOA.
 5           37.     On October 12, 2020, Moore spoke with a BOA employee who admitted
 6     that BOA had debited the money from Moore’s account.
 7           38.     As with Chong’s account, Moore’s account was not debited by EDD, but
 8     rather BOA.
 9           39.     BOA sent identical letters to Chong and Moore dated October 2, 2020.
10     Upon information and belief BOA issued identical letters retracting provisionally granted
11     credits or permanently granted credits on October 2, 2020 to numerous EDD
12     beneficiaries.
13           40.     The electronic fund transfers from Chong’s account, Moore’s account, and
14     numerous other EDD beneficiary accounts, were initiated by a person other than the
15     consumer without actual authority to initiate the transfer. No one besides BOA received a
16     benefit from the transfers.
17                                CLASS ACTION ALLEGATIONS
18           41.     Plaintiffs bring this action on behalf of themselves and all others similarly
19     situated as a class action pursuant to Fed. R. Civ. P. 23. Plaintiffs seek to represent the
20     following putative classes:
21           The Access Denial Class: All holders of EDD Cards who were denied access to
22           unemployment benefits as a result of BOA’s decision to freeze accounts or reverse
23           prior credits from January 1, 2020 to the present.
24           The Cloned Card Class: All holders of EDD Cards who, from the earliest
25           applicable statute of limitations to the present, had an EDD Card that did not have
26           an EMV chip and who experienced an unauthorized withdrawal by a third party
27           using a cloned EDD Card.
28

                                                  7
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 8 of 18 Page ID #:163




 1           42.    Specifically excluded from the Classes are: (a) any officers, directors or
 2     employees of Defendants; (b) any judge assigned to hear this case (or spouse or
 3     immediate family member of any assigned judge); (c) any employee of the Court; (d) any
 4     juror selected to hear this case; and (e) any attorneys of record and their employees.
 5           43.    Plaintiffs reserve the right to amend or modify the class definition with
 6     greater specificity, by further division into subclasses, or by limitation to particular
 7     issues.
 8           44.    Numerosity. The class members are so numerous that joinder of each
 9     individual class member would be impracticable and unfeasible, and the disposition of
10     their claims as a class will benefit the parties, the Court, and the interests of justice. The
11     precise number of class members is readily available from a review of Defendants’
12     business records.
13           45.    Ascertainability. The proposed Classes are ascertainable from objective
14     criteria. Specifically, Defendant maintains business records which include the names,
15     contact information and other identifying information of members of the proposed
16     Classes.
17           46.    Commonality and Predominance. There is a well-defined community of
18     interest among the Classes’ members and common questions of both law and fact
19     predominate over questions affecting individual members. These common legal and
20     factual questions include, but are not limited to, the following:
21           A.     Whether BOA’s decision not to use EMV chips in its EDD Cards was
22                  reasonable;
23           B.     Whether BOA’s actions violated the Electronic Funds Transfer Act;
24           C.     Whether BOA’s actions constitute a breach of contract;
25           D.     Whether BOA’s actions violate California’s consumer protection laws;
26           E.     Whether BOA’s actions breached the implied duty of competence owed by
27                  BOA;
28           F.     Whether BOA’s decision not to use EMV chips in its EDD Cards
                                                   8
                                  FIRST AMENDED COMPLAINT (CLASS ACTION)
     Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 9 of 18 Page ID #:164




 1                  proximately resulted in Class members losing access to their unemployment
 2                  benefits; and
 3           G.     Whether BOA’s actions constitute an unfair business practice under
 4                  California’s Business & Professions Code §17200 et seq..
 5           47.    Typicality. Plaintiffs’ claims are typical of those of all Class members in
 6     that they arise out of the same course of conduct of Defendants, and enable them to seek
 7     the same relief under the same theories of recovery. The effort Plaintiffs undertake to
 8     pursue their own claims will significantly benefit the Classes’ members because of the
 9     identical nature of the issues across the Classes.
10           48.    Adequacy of Representation. Plaintiffs will fairly and adequately represent
11     and protect the interests of the members of the Classes. Plaintiffs share a common
12     interest with the Classes’ members. Plaintiffs have suffered an injury-in-fact as a result
13     of Defendants’ conduct, as alleged herein. Plaintiffs have retained counsel who are
14     competent and experienced in the prosecution of complex class action litigation.
15     Plaintiffs and their counsel intend to prosecute this action vigorously and faithfully for
16     the benefit of the Classes’ members. Plaintiff has no interests contrary to the Classes’
17     members, and will fairly and adequately protect the interests of the Classes.
18           49.    Community of Interest. The proposed Classes have a well-defined
19     community of interest in the questions of fact and law to be litigated. These common
20     questions of law and fact predominate. The named Plaintiffs’ claims are typical of the
21     Classes’ members.
22           50.    Superiority. The certification of the Classes in this action is superior to the
23     litigation of a multitude of cases by members of the putative Classes. Class adjudication
24     will conserve judicial resources and will avoid the possibility of inconsistent rulings.
25     Moreover, there are members of the Classes who are unlikely to join or bring an action
26     due to, among other reasons, their reluctance to spend large sums of time and money to
27     recover a relatively modest individual recovery. Equity dictates that all persons who
28     stand to benefit from the relief sought herein should be subject to the lawsuit and hence
                                                  9
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 10 of 18 Page ID #:165




 1   subject to an order spreading the costs of the litigation among Class members in
 2   relationship to the benefits received. The damages and other potential recovery for each
 3   individual member of the Classes are modest relative to the substantial burden and
 4   expense of individual prosecution of these claims. Given the dollar amount of the
 5   individual members of the Classes’ claims, few, if any, could or would afford to seek
 6   legal redress individually for the wrongs complained of herein. Even if the members of
 7   the Classes themselves could afford individual litigation, the court system could not.
 8   Individualized litigation presents a potential for inconsistent or contradictory judgments.
 9   Individualized litigation increases the delay and expense to all parties and the court
10   system presented by the complex legal and factual issues of the case. By contrast, the
11   class action device presents far fewer management difficulties, and provides the benefits
12   of single adjudication, economy of scale, and comprehensive supervision by a single
13   court.
14            51.      In the alternative, the above-referenced Classes may be certified because:
15            (a) The prosecution of separate actions by the individual members of the Classes
16                  would create a risk of inconsistent or varying adjudication with respect to
17                  individual Class members’ claims which would establish incompatible
18                  standards of conduct for Defendants;
19            (b) The prosecution of separate actions by individual members of the Classes
20                  would create a risk of adjudications which would as a practical matter be
21                  dispositive of the interests of other members of the Classes who are not parties
22                  to the adjudications, or which would substantially impair or impede the ability
23                  of other members to protect their interests; and,
24            (c) Defendants have acted or refused to act on grounds generally applicable to the
25                  Classes, thereby making appropriate final and injunctive relief with respect to
26                  the Classes.
27

28

                                                     10
                                    FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 11 of 18 Page ID #:166




 1                                   FIRST CLAIM FOR RELIEF
 2                                             Negligence
 3                                     (on behalf of both Classes)
 4         52.       Plaintiffs incorporate all preceding and succeeding allegations as if fully set
 5   forth herein.
 6         53.       By holding unemployment benefits for members of the Cloned Card Class
 7   and issuing EDD Cards, BOA had a duty of care to take reasonable security precautions
 8   to prevent EDD Cards from being copied by thieves.
 9         54.       Defendants breached that duty by failing to use EMV chips in their EDD
10   Cards.
11         55.       That failure proximately led to tens of thousands of unauthorized
12   withdrawals from class member accounts, and loss of access of benefits during a global
13   pandemic.
14         56.       Plaintiffs and all members of the Cloned Card Class suffered damages
15   because of Defendants’ conduct.
16         57.       Plaintiff and all members of the Cloned Card Class are entitled to actual
17   damages, interest, and injunctive relief requiring BOA to institute basic security
18   precautions sufficient to avoid future widespread cloning of EDD Cards.
19         58.       As to the Access Denial Class, BOA had a duty to take reasonable steps to
20   timely and adequately investigate and respond to claims of fraud.
21         59.       BOA breached that duty by instituting wholesale account freezes and
22   reversing credits issued to cardholder accounts.
23         60.       As a proximate result of BOA’s conduct, members of the Access Denial
24   Class lost access to their unemployment benefits during a global pandemic.
25         61.       Members of the Access Denial Class are entitled to actual damages, interest,
26   and injunctive relief requiring BOA to institute reasonable claims resolution processes.
27

28

                                                  11
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 12 of 18 Page ID #:167




 1                                 SECOND CLAIM FOR RELIEF
 2   Violation of The Electronic Funds Transfer Act 15 USC § 1963 et seq. and 12 C.F.R.
 3                       § 205.1 et seq. (on behalf of the Access Denial Class)
 4         62.       Plaintiffs incorporate all preceding and succeeding allegations as if fully set
 5   forth herein.
 6         63.       Plaintiffs bring this cause of action pursuant to the United States Electronic
 7   Funds Transfer Act (EFTA) and 12 C.F.R. § 205.1 to 205.20 (Regulation E of the
 8   EFTA).
 9         64.       Defendants engaged in unlawful conduct under Regulation E by seizing
10   unemployment benefits in accounts for which Plaintiffs and members of the Access
11   Denial Class were beneficiaries and by denying access to accounts.
12         65.       Plaintiffs provided notice to BOA less than two days after the fraudulent
13   transactions occurred in each of their respective accounts. Per 12 C.F.R. § 205.6(b)(1)
14   Plaintiffs’ liability was capped at $50. Despite this clear cap on liability BOA subjected
15   Chong to $1,000 in liability and Moore to $1,482 in liability. Upon information and
16   belief numerous other class members gave timely notice of the fraudulent activity and
17   are also limited to $50 of liability per 12 C.F.R. § 205.6(b)(1).
18         66.       12 C.F.R. § 205.6(b)(2) establishes a maximum amount of liability of $500
19   when notice of the unauthorized electronic funds transfer is not provided to the financial
20   institution within two business days. Plaintiffs Chong and Moore have discussed their
21   situations with other similarly situated individuals who are members of the class. In all of
22   those cases BOA debited the entire amount of the provisional credit in excess of the
23   limits set by 12 C.F.R. § 205.6(b).
24         67.       With regard to any class members who did not directly provide BOA with
25   actual notice, BOA was on constructive notice of the unauthorized electronic funds
26   transfers pursuant to 12 C.F.R. § 205.6(b)(5)(iii). Numerous unauthorized electronic fund
27   transfers occurred from EDD accounts, upon information and belief, many were timely
28   reported to BOA. BOA was receiving so many calls about these unauthorized transfers in
                                                  12
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 13 of 18 Page ID #:168




 1   the relevant time frames that the named Plaintiffs and class members would routinely be
 2   on hold for several hours at a time when they called in to make reports or ask BOA for
 3   information. The widespread fraud specifically targeting EDD beneficiaries was also
 4   widely reported in the media.
 5          68.      In no event should any class member be liable for over $500 of damages
 6   under 12 C.F.R. § 205.6. BOA has failed to comply with 12 C.F.R. § 205.6 by putting
 7   unemployed Californians on the hook for thousands of dollars of liability in direct
 8   violation of federal law.
 9          69.      As a direct and proximate result of Defendants’ violation of the Regulation
10   E, Plaintiffs and members of the Access Denial Class have lost money.
11          70.      Plaintiffs, on behalf of themselves and the Access Denial Class, seek: (a) an
12   injunction barring Defendants from illegally debiting unemployment benefits; (b)
13   restitution of all unemployment benefits funds improperly debited by Defendants; (c)
14   statutory damages; (d) actual damages; (e) attorneys’ fees and costs of suit; and (f)
15   interest.
16                                  THIRD CLAIM FOR RELIEF
17                    Breach of Contract (on behalf of the Access Denial Class)
18          71.      Plaintiffs incorporate all preceding and succeeding allegations as if fully set
19   forth herein.
20          72.      BOA utilizes a contract of adhesion for all Californians receiving EDD
21   benefits that is purportedly agreed whenever an individual “us[es] or allow[s]” another to
22   use” the beneficiaries EDD Card.
23          73.      The contract of adhesion includes a section titled, “Bank of America’s ‘Zero
24   Liability’ Policy for Unauthorized Transactions.” That sections sates in pertinent part:
25          Federal law (described in the section below entitled ‘Regulation E Liability
            Disclosure; Your Liability in Case of Loss, Theft, or Unauthorized
26          Transactions’) may limit your liability for unauthorized transactions on your
            Account, but you may still be liable in some circumstances. Under the Bank
27          of America “zero liability” policy, you may incur no liability for
            unauthorized use of your Card up to the amount of the unauthorized
28          transaction, provided you notify us within a reasonable time of the loss or
                                                  13
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 14 of 18 Page ID #:169



           theft of your Card, Card number or PIN or its unauthorized use, subject to
 1         the following terms and conditions…
 2         74.       The contract of adhesion states that a reasonable period of time is decided
 3   solely at BOA’s discretion but cannot be shorter than the time limit provided in
 4   Regulation E.
 5         75.       Plaintiffs and all members of the Access Denial Class have not been
 6   provided with the benefit of BOA’s “Zero Liability” policy. In cases where notice was
 7   provided in a reasonable time, Plaintiffs and all members of the class: (i) did not receive
 8   reimbursement in a timely manner or; (2) did receive any reimbursement whatsoever by
 9   BOA for the unauthorized withdrawals.
10         76.       Moreover, BOA’s decision to revoke prior credits for fraudulent
11   withdrawals is manifestly incapable with its “Zero Liability” policy.
12         77.       Plaintiff and all members of the Access Denial Class suffered damages as a
13   result of Defendants’ conduct.
14         78.       Plaintiff and all members of the Access Denial Class are entitled to
15   damages, interest, and injunctive relief requiring BOA to institute basic security
16   precautions sufficient to avoid future widespread denials of account access.
17                                 FOURTH CLAIM FOR RELIEF
18        Violation of Cal. Consumer Privacy Act, Cal. Civ. Code § 1798.100, et seq.
19                               (on behalf of the Cloned Card Class)
20         79.       Plaintiffs incorporate all preceding and succeeding allegations as if fully set
21   forth herein.
22         80.       The California Consumer Privacy Act, Cal. Civ. Code § 1798.100, et seq.,
23   (the “CCPA”) required BOA to provide reasonable security for Plaintiffs’ personal
24   information.
25         81.       The information extracted from an EDD Card during the cloning process is
26   “personal information” as that term is used in Cal. Civ. Code § 1798.100(d)(1).
27         82.       When an EDD Card without an EMV chip is cloned, an “unauthorized
28   access and exfiltration, theft, or disclosure” of personal information occurs. Cal. Civ.
                                                  14
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 15 of 18 Page ID #:170




 1   Code § 1798.150(a).
 2         83.       By failing to use EMV chips in its EDD Cards, BOA breached its duty to
 3   implement reasonable security measures. As a proximate result of BOA’S failure,
 4   Plaintiffs’ EDD Cards were cloned and they suffered unauthorized account withdrawals.
 5         84.       Plaintiffs sent written notice of BOA’s violation of the CCPA at least 30
 6   days prior to bringing suit under the CCPA and BOA failed to cure its violation.
 7         85.       Plaintiffs and all people similarly situated are entitled to damages including
 8   statutory interest, statutory damages, reasonable attorneys’ fees, costs of suit, and
 9   injunctive relief requiring BOA to implement reasonable security measures.
10                                   FIFTH CAUSE OF ACTION
11                      Breach of Implied Duty of Competent Performance of
12                                     (on behalf of both Classes)
13         86.       Plaintiffs incorporate all preceding and succeeding allegations as if fully set
14   forth herein.
15         87.       California law required BOA to perform its obligations under the Account
16   Agreement competently and with reasonable care.
17         88.       As to the Cloned Card Class, BOA breached its implied duty of competent
18   performance by failing to use EMV chips in its EDD Cards.
19         89.       As to the Access Denial Class, BOA breached its implied duty of competent
20   performance by failing to implement an effective claims resolution process and by
21   engaging in wholesale account freezes and credit reversals.
22         90.       As a proximate result of BOA’s breach of its implied duty of competence,
23   Plaintiffs and all similarly situated persons suffered unauthorized withdrawals from their
24   accounts.
25         91.       Plaintiffs and all similarly situated persons are entitled to direct damages,
26   interest, and injunctive relief requiring BOA to competently perform its contractual
27   obligations going forwards.
28

                                                  15
                                 FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 16 of 18 Page ID #:171




 1                                   SIXTH CLAIM FOR RELIEF
 2       Violation of Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
 3                                (on behalf of the Access Denial Class)
 4         92.       Plaintiffs incorporate all preceding and succeeding allegations as if fully set
 5   forth herein.
 6         93.       Plaintiffs bring this cause of action pursuant to California’s Unfair
 7   Competition Law, Cal. Bus. & Prof. Code § 17200, et seq. (“the UCL”).
 8         94.       Defendants engaged in unlawful conduct under the UCL by seizing
 9   unemployment benefits in accounts for which Plaintiffs and members of the Class were
10   beneficiaries.
11         95.       Defendants’ conduct was “unlawful” as that term is used in the UCL in that
12   it violated the various statutes previously noted, including Cal. Civ. Code § 1798.100, et
13   seq., 15 USC § 1963 et seq. and 12 C.F.R. § 205.1 et seq.
14         96.       Defendants’ conduct was also “fraudulent” as that term is used in the UCL
15   in that BOA falsely represented that the funds were debited by EDD, when in fact they
16   were debited by BOA.
17         97.       As a direct and proximate result of Defendants’ violation of the UCL,
18   Plaintiffs and members of the Class have lost money.
19         98.       Plaintiffs, on behalf of themselves and the Class, seek: (a) an injunction
20   barring Defendants from illegally debiting unemployment benefits; and (b) restitution of
21   all unemployment benefits funds improperly debited by Defendants.
22
                                         PRAYER FOR RELIEF
23
           WHEREFORE, Plaintiffs, individually and on behalf of all other similarly
24
     aggrieved persons, pray for judgment against Defendants as follows:
25
           1.        For an order certifying that the action may be maintained as a class action
26
                     and appointing Plaintiffs and their undersigned counsel to represent the
27
                     Classes in this litigation;
28

                                                   16
                                  FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 17 of 18 Page ID #:172




 1         2.    For an order declaring that the acts and practices of Defendants were
 2               negligent;
 3         3.    For an order declaring that the acts and practices of Defendants violated the
 4               Electronic Funds Transfer Act 15 USC § 1963 et seq. and 12 C.F.R. § 205.1
 5               et seq.;
 6         4.    For an order declaring that the acts and practices of Defendants violated the
 7               CCPA;
 8         5.    For an order declaring that the acts and practices of Defendants violated the
 9               Account Agreement;
10         6.    For a permanent injunction enjoining Defendants from continuing to harm
11               Plaintiffs and members of the Classes and the public;
12         7.    Compensatory damages;
13         8.    Restitution as allowed by the UCL;
14         9.    An award of reasonable attorneys’ fees and costs;
15         10.   Such other and further relief as the Court may deem just and proper.
16
     ///
17

18
19

20

21

22

23

24

25

26
27

28

                                               17
                              FIRST AMENDED COMPLAINT (CLASS ACTION)
 Case 2:20-cv-10052-FLA-RAO Document 28 Filed 03/31/21 Page 18 of 18 Page ID #:173




 1                               DEMAND FOR JURY TRIAL
 2         Plaintiffs hereby demand a jury trial of the claims to the extent authorized by law.
 3                                                Respectfully submitted,
 4

 5
                                                   GUBERNICK LAW, P.L.L.C.
 6

 7

 8   Date: March 31, 2020                         By:
                                                  Benjamin Gubernick
 9                                                GUBERNICK LAW, P.L.L.C.
                                                  Benjamin Gubernick (SBN 321883)
10                                                 E-mail: ben@gubernicklaw.com
11                                                10720 W. Indian School Rd., Suite 19,
                                                  PMB 12
12                                                Phoenix, AZ 85037
                                                  Telephone (734) 678-5169
13
                                                  --And—
14

15                                                David N. Lake, State Bar No. 180775
16                                                LAW OFFICES OF DAVID N. LAKE,
                                                   A Professional Corporation
17                                                16130 Ventura Boulevard, Suite 650
18                                                Encino, California 91436
                                                  Telephone: (818) 788-5100
19                                                Facsimile: (818) 479-9990
20
                                                  Email: david@lakelawpc.com

21                                                Attorneys for Plaintiffs
22

23

24

25

26
27

28

                                               18
                              FIRST AMENDED COMPLAINT (CLASS ACTION)
